Per Curiam,
On July 7,1894, the rule theretofore granted on the plaintiffs to show cause why the judgment, as to the defendant Rosenblum, should not be opened and he let into a defense, etc., was discharged. Nearly two months thereafter Rosenblum presented his petition praying, for reasons set forth therein, that the said decree discharging the rule to show cause be set aside, that he be permitted to take further testimony in support of the original rule, and that, upon a rehearing, the judgment be opened, etc. Thereupon, September 3, 1894, a rule on the plaintiffs was granted to show cause why the prayers of the petitioner should not be granted; and the matter was so proceeded in that on March 4, 1895, the same was made absolute, the judgment opened, as to the defendant Rosenblum, and he was let into a defense. From that decree this appeal was taken by the plaintiffs.
A careful consideration of the assignments of error, in connection with the testimony on which the court appears to have acted, has led us to the conclusion that there was no error in making the decree complained of. On the contrary it was warranted by the evidence. There is nothing in either of the specifications of error that requires special comment. The case appears to have been one calling for equitable relief and no rule of practice stood in the way of the court below to prevent appropriate action.
Decree affirmed and appeal dismissed with costs to be paid by the appellant.